Title: To Thomas Jefferson from Alexander Hamilton, 9 May 1793
From: Hamilton, Alexander
To: Jefferson, Thomas



Sir
Treasury Department May 9. 1793

I have this moment received your Letter of yesterday.
It appears to me, as it does to you, that the position of the Collectors of the Customs will render them the most convenient channel of distribution for the Passports; nor do I perceive, that it can interfere with their other duties.
It will be equally agreeable to me, that they be transmitted either directly from your office, or through this department. If you prefer the latter, which I shall with pleasure facilitate, I will request you to cause them to be sent in the first instance to me … when I will put them in the usual course of conveyance. With great respect I have the honor to be Sir Your obedient servant

Alexander Hamilton
 
P.S. Inclosed is the copy of a letter from the Collector of New York to Mr. Coxe of the 7th instant, which is transmitted for your consideration.

